Citation Nr: 1443615	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-49 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from September 7, 2004 to October 4, 2004?

2.  Entitlement to a total rating based on unemployability due to service-connected disability from September 7, 2004 to October 4, 2004.

3.  What evaluation is warranted for PTSD from October 5, 2004 to December 12, 2011, excluding a period of a temporary total evaluation between February 22, 2005 and May 31, 2005?

4.  What evaluation is warranted for PTSD from December 13, 2011 to October 1, 2012?

5.  What evaluation is warranted for PTSD from October 2, 2012?

6.  What evaluation is warranted for PTSD from October 3, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Affairs (Board) from a May 2008 rating decision of the VA Regional Office in St. Petersburg, Florida that granted service connection for PTSD and established a 50 percent disability rating from the date of receipt of the claim on September 7, 2004.  The Veteran appealed for a higher initial rating.

The Veteran was afforded a Travel Board hearing in July 2011 before the undersigned sitting at St. Petersburg, Florida.  The transcript is of record.

The case was remanded by Board decision in January 2012.

By rating action dated in November 2012, the RO granted a 70 percent disability rating for PTSD from September 7, 2004, and a total rating based on unemployability from October 5, 2004 to February 22, 2005 (sic).  That rating decision also granted a 100 percent disability rating pursuant to 38 C.F.R. § 4.29 was established from February 22, 2005 to May 31, 2005.  Finally, the November 2012 rating decision assigned a 70 percent disability rating and total disability evaluation based on individual unemployability due to service connected disorders both effective from June 1, 2005.  However, the issue of e to an increased rating for posttraumatic stress disorder  remains in appellate status as the maximum schedular ratings have not been assigned for PTSD from September 7, 2004, excluding the period of hospitalization between February 22, 2005 and May 31, 2005.  See AB v. Brown, 6 Vet.App. 35 (1993).

Following review of the record, the issue of entitlement to an increased rating for PTSD from October 3, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Given that the Veteran worked between September 7, 2004 and October 4, 2004, his PTSD was not manifested by total occupational and social impairment.  

2.  From September 7, 2004 to October 4, 2004, the Veteran's service-connected disabilities standing alone did not preclude substantially gainful employment consistent with his education and occupational experience. 

3.  From October 5, 2004 to December 12, 2011, (excluding a period between February 22, 2005 and May 31, 2005), PTSD was not manifested by total occupational and social impairment.

4.  From December 13, 2011 to October 1, 2012, PTSD was manifested by symptoms that more nearly approximated the criteria for total occupational and social impairment.

5.  On October 2, 2012, PTSD was not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD between September 7, 2004 and October 4, 2004 were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a total rating based on unemployability due to service-connected disability were not met between September 7, 2004 and October 4, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.7 4.15, 4.16, 4.19 (2013).

3.  The criteria for a disability rating in excess of 70 percent for PTSD between October 5, 2004 and December 12, 2011 were not met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411.

4.  The criteria for a 100 percent disability rating for PTSD were met between December 13, 2011 and October 1, 2012. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411.

5.  The criteria for a disability rating in excess of 70 percent for PTSD were not met on October 2, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with his PTSD have been more severely disabling than reflected by the assigned disability ratings and that they have warranted a 100 percent disability rating since the grant of service connection.  

During a July 2011 personal hearing the appellant testified that his PTSD symptoms caused him to retire from his job as a teacher because he was having flashbacks, blackouts, and thoughts about his being killed during class.  He stated that he always feared for his life and felt that someone was around the corner or under the bushes waiting for him.  The Veteran testified that he had nightmares of Vietnamese people chasing him and becoming violent during his dreams.  He said that he had no friends, did not trust people, felt constantly unsafe, had anxiety and depression, felt fatigued and easily startled, always checked his windows and doors, was not motivated to do anything, and was forgetful and heard voices.  

Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective dates have been assigned, the notice requirements of the VCAA have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the claim for a higher rating would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claims of entitlement to higher ratings for PTSD.  All available evidence has been secured, and the appellant was afforded VA examinations.  The evidence taken as a whole is adequate to render determinations for the specified time frames.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of these adjudications. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.10. 

Posttraumatic stress disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the degree of psychiatric disability, the global assessment of functioning score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A global assessment of functioning score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A global assessment of functioning score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A global assessment of functioning score of 71 to 80 indicates that if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown , 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities; provided that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Factual Background

A VA outpatient record dated in December 2003 reflects that the Veteran was seen for complaints that included episodes where he would "lose reality," as well as for memories of Vietnam.  A provisional diagnosis of PTSD was recorded.  The appellant stated that in the prior five years, his Vietnam-related memories had become more frequent.  He said that he had become more irritable in the workplace and had difficulty controlling his temper.  He related that he tried to isolate himself to avoid confrontation and irritability and also had trouble falling to sleep.  

Mental status examination revealed that the Veteran was well dressed and groomed with no psychomotor disturbances.  He spoke clearly and was relevant and goal directed.  There were no suicidal or homicidal ideations, hallucinations, or delusions.  His memory was preserved.  The assessments were an anxiety disorder, not otherwise specified, and rule out mood disorder, not otherwise specified.  The examiner assigned a global assessment of functioning score of 60.

The Veteran returned for follow-up in February 2004 and stated that "ghosts from the past" were still bothering him.  He complained of nightmares in which he found himself in a fight without guns.  Mood was noted to be somewhat better.  A global assessment of functioning score of 60 were recorded.  A May 2004 clinical entry referred to complaints of continuing nightmares and flashbacks from Vietnam.  The appellant related that he became anxious and depressed but was able to manage his feelings.  He indicated that he could handle things more calmly.  Reportedly medication had helped his sleep and impulsiveness had decreased.  His mood was judged to be dysthymic, and his affect was appropriate.  There were no suicidal of homicidal ideations. 

In August 2004, the Veteran related that he had initiated psychiatric treatment in December 2003 due to irritability and insomnia for which he had been placed on medication.  He reported episodes of anxiety and nightmares.  The appellant said that he had no problems with his job or family and that he had adequate leisure pursuits, including woodworking.  He was observed to have adequate hygiene and was logical, relevant and coherent.  The assessments were major depressive disorder and subclinical PTSD on Axis I.  A global assessment of functioning score of 75 was recorded on that occasion.  

In September 2004, the Veteran reported episodes of agitation and continuing nervousness as well as erratic sleep.  He related that he could not sleep without medication.  He continued with flashbacks but denied suicidal and homicidal ideation.  

The Veteran underwent a VA examination for PTSD purposes in October 2004.  He related that he resigned from his job in September 2004 after 30 years of working as a physical education teacher.  He lived with his wife whom he had married in 1967 and two of three adult children.  He stated that he completed a master's degree in education and had previously worked in construction at a petrochemical facility and with the department of social services.  He denied any legal problems, drinking or using drugs.  

The Veteran related that his mind had been going back to Vietnam for a long time and that he remembered all of his Vietnam experiences, including handling dead and dismembered people, dead and wounded soldiers, and seeing his captain killed in action.  He stated that he had been trying to deal with these memories all his life and currently found himself unable to do so.  He indicated that he liked to be alone and isolated.

On mental status examination, the Veteran was clean, neatly dressed and groomed.  He was alert and oriented times three.  His mood was depressed and affect was constricted, but attention and concentration were good.  Speech was clear and coherent.  He was not hallucinating and was not homicidal or suicidal.  His insight and judgment were fair.  He exhibited good impulse control.  Following examination, the examiner found that the Veteran did not meet the criteria for PTSD and that his descriptions of events in service did not produce a serious emotional reaction.  The diagnostic impression on Axis I was dysthymia with PTSD symptoms.  A global assessment of functioning score of 75 was rendered.  

Received in May 2005 was correspondence from a VA PTSD Program Director, a physician, who wrote to confirm that the Veteran was admitted on February 22, 2005 with a planned discharge on May 27, 2005 for individual counselling, therapy and medication management.  It was reported that the appellant suffered from chronic PTSD symptoms, including anxiety, sad mood, nightmares, insomnia, avoidance, irritability, and impaired concentration.  The doctor stated that the claimant's chronic PTSD had significantly impaired his ability to function in a social and occupational role.  She related that the appellant was currently having difficulty maintaining substantially gainful employment due to his psychiatric illness with a global assessment of functioning score of 45.

In December 2005, the Veteran came in for follow-up and referred to a flare-up of  nightmares and inability to sleep.  He stated that his family did not understand his situation and that he stayed isolated most of the time to avoid problems.  The appellant related that a few days before, he had gone to a hardware store and without any reason or any interaction with people.  While there he reportedly began to feel angry and left the store because he was upset, but could not identify why.  He reported having nightmares about being chased.

On mental status examination the appellant's mood was anxious and depressed and his affect was restricted.  There was no suicidal or homicidal ideation.  Memory recall appeared to be preserved but his ability to concentrate was faulty.  It was reported that the Veteran benefited from 20-30 minutes of psychotherapy in which he ventilated feelings regarding his condition and how it affected his life.  The assessment was PTSD, and a global assessment of functioning score of 55 was assigned.  His medication was increased.  

The Veteran underwent a review examination for PTSD purposes in January 2006.  He reported symptoms that included nightmares related to his military tour of duty.  He reported being argumentative with relatives, and having recurrent distressing dreams, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  The appellant described his family relationship as "not too good; they do not understand me." He related that he got together with other veterans at the Vet Center and leisure pursuits of cabinetmaking and woodworking.  He denied a history of suicide attempt and assaultiveness.  

Mental status examination revealed the appellant to be clean and neatly groomed.  Psychomotor activity evidenced retardation.  His speech was spontaneous, and he had a cooperative attitude.  The appellant's affect was constricted and mood was 'strange.'  He was able to perform serial sevens and spell backwards and forward.  The Veteran was oriented times three.  There was evidence of a circumstantial thought process.  His thought content was unremarkable, his judgment was intact and there were no delusions.  It was reported that he did not understand that he had a problem.  Sleep impairment was reported to be mild.  There was no evidence of inappropriate behavior.  He denied panic attacks and homicidal and suicidal ideation.  The Veteran had good impulse control and no episodes of violence.  He was able to maintain personal hygiene and had no problem with activities of daily living.  Memory was normal.  He was diagnosed with a depressive disorder, not otherwise specified, and assigned a global assessment of functioning score of 65.  

In June 2006, it was reported that the Veteran's primary symptoms of PTSD had been depression, anxiety, confusion in thoughts and memory since 1999, and that these had become progressively worse with intrusive thoughts of trauma, flashbacks, disrupted sleep, increased irritability and anger in his affect.  The appellant reported being distrustful and guarded in his relationships.  

On mental examination the Veteran was alert, cooperative and friendly.  His dress was casual and neat, and his eye contact was good.  His speech was normal in tone, volume and rate.  He was oriented in all spheres.  Memory and concentration were adequate, but with some problem in recall that had worsened in the past year.  Thought process was logical and progressive in idea associations without psychotic symptoms.  There was no evidence of delusions or hallucinations.  Affect was bland and mood was neutral.  He had no suicidal or homicidal ideation.  Insight and judgment were adequate.  

In April 2007, the Veteran reported that he was essentially the same.  He reported nightmares and problem sleeping, and stated that his nightmares pertained to Vietnam and people chasing him, mostly Vietnamese.  The appellant admitted to intrusive thoughts and feeling hypervigilant.  He related that he became confused at times and said that he had the same problems even after his PTSD program admission in 2005.  Mental status examination revealed that he was casually but appropriately attired.  The appellant was calm, cooperative, attentive, and he used good eye contact.  His affect was appropriate to the situation and ideas expressed.  His mood was neutral, and his speech was low toned but coherent and goal directed with no loose associations or tangentially.  No hallucinations were reported and no delusions were detected.  Cognitive functions were intact.  The appellant's memory was good for events and he was fully oriented.  No homicidal or suicidal ideations were reported and insight and judgment were good.  Following evaluation, the assessment was PTSD with a global assessment of functioning score of 55. 

In January 2008, the Veteran reported that he was doing "OK" depending on the day, but still had nightmares.  He said he still felt depressed, was anxious at times, and had intrusive thoughts about war in Vietnam.  He related that he was easily distracted and short tempered.  He reported continuing therapy at the Vet Center and feeling comfortable with the effectiveness of the medications.  The Veteran was observed to be casually but appropriately attired with no abnormal movements.  Findings on mental status examination and the global assessment of functioning score were essentially the same as those found in April 2007 except for some constricted affect that was appropriate to the situation and ideas expressed.  

In May 2008, the Veteran stated that 'nothing is new.'  He continued to report nightmares, a short temper, intrusive thoughts, startle response and difficulty sleeping but said that medications were beneficial.  The mental status examination findings were the same as reported previously.  The assessment was PTSD with a global assessment of functioning score of 55.  

The Veteran reported similar complaints in September 2008, but added that he still became angry easily and was frustrated that he had not worked since 2004.  He claimed that he had to retire because of his problems and had been unable to work since time.  He reported feeling paranoid at times but that his medication was effective.  A mental status examination mirrored previous findings and global assessment of functioning score.  

At an October 2008 VA review examination  the appellant reported ongoing difficulty sleeping, and that he could only sleep with medication.  On mental status examination, psychomotor activity was lethargic and speech was unremarkable.  His affect was constricted, and his mood was depressed and dysphoric.  The Veteran had a short attention span.  He was oriented times three.  His thought process exhibited a paucity of ideas, but there was evidence of paranoid ideation.  It was reported that the Veteran only partially understood that he had a problem.  Memory was normal in all aspects.  The examiner diagnosed PTSD and a depressive disorder, not otherwise specified.  The examiner found that the appellant did not have reduced reliability and productivity due to PTSD symptoms. 

In October 2008, the Veteran's Vet Center Counselor wrote that the appellant had presented that day in a hyperaroused state of emotion including anger and rage.  The appellant reported nightly nightmares, and he displayed cognitive confusion on psychological testing.  He alleged that he was disoriented easily, often making the wrong turn when exiting the office.  Mental status examination revealed that the appellant was unkempt, unshaven, and that he had difficulty controlling his emotions.  His speech was slow and deliberate.  It was noted that irritability and anger issues affected his ability to socialize outside of the core family.  The examiner stated that he had had the opportunity of observing the appellant on a regular basis, and that the Veteran had been withdrawn, distant and apparently distracted or unable to focus on the topic of conversation.  It was reported that the appellant's concerns about his declining medical condition had become obsessive and that he worried constantly about the effects of exposure to hazardous materials and natural elements during service on his current health.  The examiner stated that those fears had only served to increase the severity of PTSD symptom and had placed a tremendous strain on his marriage and family life.  

In April 2009, the Veteran had essentially the same complaints as those noted during prior VA evaluations.  He related recently returning from Puerto Rico after visiting his family and had no new complaints.  On mental status examination, the appellant was casually but appropriately attired and clean.  There were no abnormal movements.  He was calm, cooperative and attentive with good eye contact.  His affect was constricted but appropriate to the situation and ideas expressed.  The claimant's mood was flat, and his speech was normal in rate and rhythm.  He was coherent and relevant with no loose associations or tangentially.  The Veteran was goal directed and oriented.  No hallucinations were reported and no delusions were detected.  Cognitive functions were intact and memory was good for recent and remote memory.  He was oriented and no homicidal or suicidal ideations were reported.  Insight and Judgment were good.  The global assessment of functioning score was 55.

The Veteran reported no new problems in August 2009.  The mental status examination was essentially the same as before with a global assessment of functioning of 55.  

In March 2010, it was reported that in 2009, the Veteran began hearing voices originating outside of his head, talking to him or talking about him.  He endorsed occasional mood swings.  It was noted that his background mood was definitely depressed.  On mental status examination, the appellant was casually attired and well groomed.  There was no psychomotor retardation or agitation.  He was cooperative and he maintained good eye contact.  The appellant's mood was depressed, but his thought process was linear, relevant, and goal directed with no evidence of a formal thought disorder.  It was reported that he had fleeting suspicious feelings but no organized persecutory delusions of any kind.  

In July 2010, the Veteran reported feeling good, indicating that his medication was working well.  He stated that his nightmares had never entirely disappeared but that the dreams were less intense.  It was reported that he had occasional irritability but that overreactions were sporadic.  There were no untoward findings on mental status examination.  

A December 13, 2011 VA outpatient clinic note recorded that the Veteran reported "breakthrough" paranoia and auditory hallucinations, but he was able to cope with them.  He complained of increased anxiety, depressed mood and PTSD symptoms.  A mental status examination was positive for a depressed, irritable and anxious mood.  The claimant's attention, memory and concentration were somewhat impaired.  His thought content evidenced paranoid delusions and auditory hallucinations.

In February 2012, it was reported that the Veteran presented to the James Haley Veterans Hospital as a transfer from the Orlando VA clinic.  He reported worsening intrusive thoughts about hurting others, insomnia, weekly nightmares, chronic auditory hallucinations calling his name, and flashbacks.  It was reported that his wife feared for her safety, and the appellant confirmed that fear.  He reported worsening depression since November 2011.  He endorsed insomnia, survivor's guilt, increased irritability with nonspecific thoughts of hurting others, and decreased energy and concentration.  It was reported that he adamantly denied current suicidal ideation and previous suicide attempt.  

On mental status examination, he was oriented and cooperative and had intense eye contact at times.  His speech was of average rate with normal volume, his thought process was goal-directed, and his mood was depressed.  The appellant's affect was blunted, and his insight and judgment were fair.  The assessments included PTSD and depressive disorder.  The global assessment of functioning Score was 45.  The examiner commented that the Veteran presented with worsening intrusive thoughts, increased aggression, and auditory hallucinations and met the criteria for voluntary hospitalization given his risk factors for harm to others.  He was admitted for stabilization of symptoms.  During the admission, it was recorded that the global assessment of functioning upon admission was 40.  

At his discharge approximately 10 days later, the Veteran was noted to be dressed in hospital attire.  He was cooperative with the examiner and not distractible.  He maintained eye good contact throughout the interview and speech was of average rate and volume.  His mood was 'OK' and affect was of average range and intensity.  He was not labile, and was appropriate to the content of thought.  The Veteran was oriented times four and memory was intact.  He was coherent, logical, and goal directed.  There was no evidence of any flight of ideas/looseness of associations or thought blocking.  The appellant was not circumstantial or tangential.  He did not report any current auditory or visual hallucinations and did not appear to respond to internal stimuli.  There were no apparent delusions and he was not suicidal or homicidal.  He had good insight and judgment.  His condition was reported to be stable.  His medication regimen was continued.  The Veteran felt that he had benefitted from his hospital stay.  He reported feeling in better mood with complete resolution of any homicidal ideation intent or plan.  The pertinent discharge diagnoses were PTSD, and chronic depressive disorder.  A global assessment of functioning score of 55 was provided.

In an application for an increased disability evaluation to include entitlement to  a total disability evaluation based on individual unemployability due to service connected disorders received May 2012, the Veteran stated he last worked full time on 10/04/2004.

The Veteran was afforded a VA examination for PTSD purposes on October 2, 2012.  It was reported that he remained married to his wife of 45 years but that their relationship was strained.  He reported remaining close to his children who all lived in Puerto Rico.  The appellant stated that when he was hospitalized in February 2012, he wife returned to Puerto Rico and had since been commuting back and forth to Florida.  The appellant related that they planned to permanently move to Puerto Rico once his compensation examinations were completed.  He said that he was hopeful that a change would do him some good and was excited about seeing the grandchildren grow up.  The Veteran denied any social contacts outside his family, but also related that he had occasional contact with a few Vietnam buddies.  He stated that he spent his time watching television, reading and woodworking.  

It was reported that the Veteran had continued to receive outpatient treatment and participated in counselling through the Orlando Vet Center.  He related that he perceived his medication to be helpful in general but still had some days when he awakened feeling particularly depressed or anxious.  The appellant's symptoms reportedly included a depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work like setting.  It was reported that he also carried a diagnosis of major depressive disorder, the symptoms of which could not be dissociated from service-connected PTSD.  The examiner stated that PTSD and major depressive disorder had continued to impair the appellant's social and occupational functioning.  It was reported that due to problems with traumatic recollections/flashbacks with dissociative episodes, mood/irritability and anger, the Veteran had become so dysfunctional and dangerous at work that he had to retire.  It was noted that his social relationships had diminished even within his own family, including the fact that he and his wife no longer lived together as a couple.  The examiner opined that given the ongoing struggles that the Veteran faced despite consistent treatment, it was her opinion that it was not likely that he could return to the workforce and maintain gainful employment in either a physical or sedentary capacity.  A global assessment of functioning score of 50 was rendered.  The level of occupational and social impairment was determined to be consistent with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

Factual Background and Legal Analysis

1.  Rating in excess of 70 percent for PTSD between September 7, 2004 and October 4, 2004, to include a total rating based on unemployability due to service-connected disability.

The evidence for this period reflects that the Veteran was seen for PTSD symptoms that included war-related memories, isolative behaviors, difficulty sleeping, nightmares, flashbacks, and episodes of anxiety and depression, etc.  Notably, although he initiated treatment referring to a sense of "losing reality," the appellant was reported to be logical, coherent, relevant and goal directed without suicidal or homicidal ideation, hallucinations, or delusions at all times.  He spoke clearly and had no psychomotor disturbances on examination.  The appellant's memory was preserved and he was adequately dressed and groomed.  There was no evidence of problems with his job or family, and he had leisure pursuits, including woodworking.  He was still working as a teacher despite symptoms of irritability in the workplace and difficulty controlling his temper.  He stated that medication he had been prescribed had helped his symptoms.  The global assessment of functioning score of 75 assigned in August 2004 comports with no more than slight impairment in social and occupational functioning.  Thus, the evidence taken as a whole preponderates against a finding that the Veteran's PTSD was worse to the extent that the criteria for a 100 percent evaluation were met at any time between September 7, 2004 and October 4, 2004.  

In this regard, the preponderance of the evidence preponderates against finding evidence of a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name for which a total rating might be conceded.  As indicated above, the Veteran did not stop working full time until October 4, 2004 when he retired, citing increasing symptoms of PTSD.  As such, he was employable between September 7, and October 4, 2004 and neither a 100 percent rating nor a total rating based on unemployability due to service-connected disability were warranted for that time frame. 

2.  Disability rating in excess of 70 percent for PTSD between October 5, 2004 and December 12, 2011.

From October 5, 2004, the Veteran continued to report symptoms of PTSD that included, anxiety, nightmares, insomnia, irritability, anger and short temper issues, avoidance, hypervigilance, exaggerated startle response, flashbacks, intrusive thoughts, social isolation and nightmares that resulted in social and industrial deficiencies for which a 70 percent disability was assigned.  The evidence, however, preponderates against the assignment of a higher disability evaluation for the period between October 5, 2004 and December 12, 2011.  

During this term the appellant received extensive treatment and follow-up for PTSD to include one admission to a PTSD program between February 22, 2005 and May 31, 2005 for counselling, psychotherapy and medication management.  He had varying other symptoms between October 5, 2004 and December 12, 2011 that included a restricted and or constricted affect, a depressed and/or anxious affect or mood, some impaired concentration, and a report of some circumstantiality in December 2006.  A deteriorating relationship with his family was reported.  The Veteran, however, was otherwise fully alert, cooperative and oriented on all occasions.  His memory for the most part was intact, and his speech was logical and goal directed.  There was no evidence of a thought disorder, auditory or visual hallucinations, delusional content, atypical psychomotor activity or distortion of reality.  The Veteran consistently denied suicidal and homicidal ideation.  He denied panic attacks, and insight and judgment were generally good.  He related that he got together with other veterans and continued to engage in woodworking as a hobby.  With the single exception of a Vet Center Counselor's assessment in October 2008 that presented a decidedly worse picture of the Veteran's symptomatology, including an unkempt and unshaven appearance, difficulty controlling his emotions, and cognitive confusion on psychological testing,  the Veteran was consistently reported to adequately attired and well groomed with good hygiene with good cognitive functioning prior to and after that date.  He stated on occasion that his medication had been beneficial.  As such, the October Vet Center s appears to have been anomalous and not a true indicator of his overall symptomatology for that time frame.  Between October 5, 2004 and December 12, 2011, the appellant's global assessment of functioning scores were consistently recorded and were overwhelmingly shown to be 55.  Such findings comport with moderate impairment in social and occupational functioning overall and are contemplated by the currently assigned 70 percent evaluation for that period.  

The record preponderates against a finding that the Veteran's PTSD caused total occupational and social impairment between October 5, 2004 and December 12, 2011.  The evidence from that term did not show a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss.  

The appellant stated that he had to retire because of PTSD symptomatology.  The impact of these symptoms, with his other service connected disorders, is recognized by the grant of a total rating based on unemployability due to service-connected disability between October 5, 2004 and February 22, 2005, and again since June 1, 2005.  

Based on the foregoing, the Board finds that the broad range of disability between October 5, 2004 and December 12, 2011 is contemplated by the 70 percent disability evaluation and the previously assigned total rating based on unemployability.  As such, the Board finds that the overall symptoms exhibited by the Veteran between October 5, 2004 and December 12, 2011 due solely to service-connected psychiatric disability were characterized by no more than deficiencies in most areas warranting no more than the currently assigned 70 percent rating.  Accordingly, the evidence preponderates against a finding that the Veteran met or more nearly approximated the level of disability required for an evaluation in excess of 70 percent for PTSD between October 5, 2004 and December 12, 2011. 

3.  What evaluation is warranted for PTSD between December 13, 2011 and October 1, 2012.

VA clinical records dating from December 13, 2011 reflect that the Veteran had some "breakthrough" paranoia and auditory hallucinations and complained of increased anxiety, depressed mood and PTSD symptoms.  A mental status examination was positive for depressed irritable and anxious mood.  Attention, memory and concentration were impaired and thought content evidenced paranoid delusions and auditory hallucinations.  In February 2012, the appellant sought hospitalization with complaints of worsening intrusive thoughts about hurting others, chronic auditory hallucinations calling his name and flashbacks.  His wife became afraid of him.  Although he denied suicidal ideation, he had only fair insight and judgment, and his affect was blunted.  The global assessment of functioning score had declined to 40-45 denoting impairment in reality testing and serious symptoms.  It was determined that his worsening symptoms met the criteria for voluntary hospitalization given the risk factors for harm to others and he was admitted for stabilization of symptoms.  Although cognitive improvement was reported following a 10-day admission with a global assessment of functioning score of 55, subsequent VA clinical data reflect that his social relationships had diminished to such an extent within his own family that he and his wife no longer lived together as a couple.  

In light of the foregoing, and after resolving reasonable doubt in the appellant's favor, the Board finds between December 13, 2011 and October 1, 2012, the Veteran met the criteria for a 100 percent disability evaluation for symptoms that included delusions or hallucinations and persistent danger of hurting self or others.  The benefit of the doubt is resolved in favor of the appellant by awarding the full grant of the benefit sought on appeal for this time frame.  

4.  What evaluation is warranted for PTSD on October 2, 2012.

When seen for a VA examination for PTSD purposes on October 2, 2012, the Veteran's symptoms improved.  It was noted that he planned to reunite with his family and was excited and hopeful about the future.  Although he denied social contacts outside his family, he indicated that he had occasional interactions with a few Vietnam buddies.  He described a number of pastimes, including woodworking.  

The Veteran stated although he still had periods of feeling particularly depressed or anxious, he felt his medication had generally helped him.  He continued to receive treatment and therapy for symptoms that also included flashbacks, irritability and anger.  A global assessment of functioning score of 50 was rendered at that time which is consistent with serious symptoms.  The examiner assessed the Veteran's level of occupational and social impairment as consistent with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood which comport with a 70 percent disability rating for PTSD.  

As such, the Board finds that the overall symptoms exhibited by the Veteran on October 2, 2012 due solely to service-connected psychiatric disability were characterized by no more than deficiencies in most areas warranting no more than the currently assigned 70 percent rating.  Accordingly, the evidence preponderates against a finding that the Veteran met or more nearly approximated the level of disability required for an evaluation in excess of 70 percent for PTSD on October 2, 2012.  The issue of what evaluation is warranted since October 3, 2012 is addressed in the remand portion of this decision.

In summary, after a thorough review of all the pertinent evidence, the Board finds that the preponderance of the evidence is against entitlement to either a rating in excess of 70 percent for posttraumatic stress disorder  or a total rating based on individual unemployability between September 7, and October 4, 2004.  The preponderance of the evidence is also against entitlement to a rating for posttraumatic stress disorder in excess of 70 percent between October 5, 2004 and December 12, 2011, and since October 2, 2012.  The Board does find that the appellant is entitled to a 100 percent rating between December 13, 2011 and October 1, 2011.

The Board considered whether a higher rating for PTSD was warranted at any time on an extra scheduler basis.  The record, however, does not present any "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The evidence shows that the Veteran did not demonstrate such a degree of disability so as to render impractical the application of the regular rating schedule standards other than that contemplated for this disability.  Thun v. Peake, 22 Vet.App, 111 (2008).  Indeed, the pathology shown by the Veteran during this term due to his posttraumatic stress disorder is fully contemplated in the ratings assigned.  Hence, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for those periods are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 



ORDER

A disability rating in excess of 70 percent for PTSD between September 7, 2004 and October 4, 2004 is denied.  

A total rating based on unemployability due to service-connected disability between September 7, 2004 and October 4, 2004 is denied.

A disability rating in excess of 70 percent for PTSD between October 5, 2004 and December 12, 2011 is denied.  

A 100 percent disability rating for PTSD is granted from December 13, 2011 to October 1, 2012 subject to controlling regulations governing the payment monetary awards.

A disability rating in excess of 70 percent for PTSD on October 2, 2012 is denied.


REMAND

The Veteran asserts that the symptoms associated with his service-connected PTSD warrant a 100 percent disability rating.

The evidence reflects the appellant appears to receive ongoing VA outpatient treatment for psychiatric symptomatology.  However, review of the record discloses that the most recent records in this regard date only through August 2012.  As such, as of this writing, it has been two years since the status of the service-connected psychiatric disability has been evaluated.  As there is the potential existence of additional VA clinical data, all pertinent VA clinical records must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA mental health treatment records dating from September 2012 to the present should be requested and associated with the claims folder.

Additionally, review of the record discloses that the Veteran last had a VA examination for compensation and pension purposes for PTSD in October 2012.  Given the Veteran and his Representative's contentions that his symptoms warrant a higher disability rating, and the fact that he has not been examined by VA since 2012, a new examination is in order.  Proscelle v. Derwinski, 2 Vet.App. 629 632 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA mental health treatment records dating from September 2012 to the present and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must also schedule the Veteran for an examination by a VA psychiatrist to determine the nature and extent of any disability caused by PTSD.  The claims folder, to include access to VBMS and Virtual VA data bases, must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed to assess the symptomatology attributable to PTSD.  The examination report must contain a detailed account of all clinical manifestations of PTSD.  A global assessment of functioning score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria.

3.  The Veteran must be given adequate notice of all examination, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for an examination should be noted in the file. 

4.  The RO must ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


